DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

This is in response to Applicant’s communication filed on 1/31/22, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIU ET AL (WO2018000207A1) from Applicant’s IDS filed 1/31/22.  Herein after QIU
As for independent claim 1, QIU discloses a robotic device comprising: 
at least one processor {see QIU at least abstract, page 3, pars. 2-10 } and 
memory encoding computer executable instructions {see QIU at least abstract, page 3, pars. 9-10 discloses the instruction in robot’s controller} that, when executed by the at least one processor perform a method comprising: 
for each skill of a set of skills for the robotic device:
generating a skill relevancy metric indicating a relevancy of the skill for a context of the robotic device {see at least page 3, pars. 2-3 discloses identify a user intent (context data) according to the acquire voice information and multimodal parameter, assign weight values (interpreted to be skill relevancy metric) to at least two skill packages by calculation according to the identified user intention; page 4, pars. 3-9 discloses e.g. after obtaining the user's voice information and multi-modal parameters, the obtained information is further analyzed and studied to identify the user's intention and obtain the user intent 's true meaning expression, so that the search module can calculate more accurately. Skill packs assign weight values; 
page 4, paragraphs 9-10 discloses the sill relevancy metric e.g. the multi-modal parameter displays the user's face with a serious expression for the face parameter. At
this time, the robot searches for the module according to the acquired voice confidence and multi-modal parameters. The weight value is assigned, for example, the weight value assigned to the skill package for playing music is 75, the weight value assigned to 
generating a skill importance metric based at least in part on the skill relevancy metric for the skill {see at least abstract, page 3, paragraphs. 3-4 discloses generating a skill importance metric based on the skill relevancy metric e.g. determine whether each skill package is mutually exclusive, remove the excluded skill package, and assign weight values according to the user’s historical data to obtain the skill package with the highest weight value (skill importance metric); page 4, pars. 3-9 discloses obtaining the skill package with the highest weight value according to the algorithm of the fusion ordering further comprises: Determine whether each skill package is mutually exclusive, remove the excluded skill package, and assign weight values according to the user's historical data to obtain the skill package with the highest weight value;
page 4, paragraph 9 discloses generate skill importance metric e.g.  the commonly used skill pack is a skill pack for playing cartoons, so the system will remove the mutually exclusive skill packs, such as the skill pack for playing music and the skill pack in quiet mode, and then select the skill pack for playing the animation. Of course, if the common skill package obtained from the user's historical data is to let the robot play the music, then the mutually exclusive skill packages such as the skill package in the quiet mode and the skill package for playing the animation are removed, and the music skill package is selected to be played, as the skill pack with the highest weight value}; 
determining based on the generated skill importance metrics, a skill from the set of skills; and executing, by the robotic device, the determined skill 

As for dep. claim 2, which discloses wherein generating the skill relevancy metric comprises at least one of: evaluating the context based on one or more factors of the skill; and evaluating an association generated by the robotic device between the skill and a previous context for the robotic device {see QIU at least page 3, pars. 2-3; and page 4, paragraphs 4-10}.
As for dep. claims 3-4, which discloses wherein generating the skill importance metric further comprises evaluating at least one of: metadata associated with the skill; and one or more constants associated with the skill; wherein the metadata comprises at least one of: a number of times the skill has been executed by the robot; an amount of time the robot has spent executing the skill; a sentiment associated with the skill for the robotic device; and a sentiment associated with the skill for a user of the robotic device. {see QIU at least page 3, pars. 2-3; and page 4, paragraphs 9-10 discloses historical data most commonly used in skill packs}.
As for dep. claim 5, which discloses wherein determining the skill from the set of skills comprises identifying the skill from the set of skills having the highest generated skill importance metric as compared to other skills in the set of skills {see QIU at 
As for dep. claims 6-7 which discloses wherein executing the determined skill comprises performing one or more operations associated with the skill, wherein the one or more operations is associated with a parameter; wherein the parameter is an unconstrained parameter, and wherein performing one or more operations associated with the skill comprises: determining, by the robotic device, a property for the unconstrained parameter; and performing the one or more operations based on the determined property {see QIU at least page 3, paragraphs 6-10; page 4, paragraphs10-14}.
As for independent claim 8 QIU discloses a computing device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform the similar method as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 above. 
As for dep. claims 9-13, which carry the similar method as the rejected dep. claims 2-3, 5-7 above.  Therefore, they are rejected for the same reason sets forth the rejected dep. claims 2-3, 5-7 as indicated above. 
As for independent claim 14, which discloses a method for managing a set of skills, comprising the similar method as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 above. 
As for dep. claims 15-20, which carry the similar method as the rejected dep. claims 2-7 above.  Therefore, they are rejected for the same reason sets forth the rejected dep. claims 2-7 as indicated above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.